—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Milano, J.), dated March 30, 1994, as denied his motion for partial summary judgment on the issue of liability under Labor Law § 240 (1).
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a resettled judgment in the action dated January 27, 1995 (see, Matter of Aho, 39 NY2d 241, 248).
Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.